Citation Nr: 0804725	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to March 
1991, with additional service in the Army National Guard.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for tinnitus.  
When this case was previously before the Board in July 2007, 
it was remanded to the RO for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's tinnitus was incurred in or aggravated by his 
active service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2003 and August 
2007; a rating decision in January 2004; a statement of the 
case in May 2004; and supplemental statements of the case in 
February 2006 and October 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the September 2007.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations and opinions in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran contends that his tinnitus is the result of 
repeated noise exposure from artillery while in service.  His 
service separation form lists his military occupation 
specialty as military police officer.  The veteran claims 
that while he was not treated for tinnitus while on active 
duty.  However, he claims that VA doctors have told him that 
his tinnitus was the result of exposure to infantry and 
artillery fire.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304 (2007).  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2007).  Service connection may 
also be established for certain chronic diseases manifested 
to a compensable degree within a presumptive period following 
separation from service.  Tinnitus is a chronic disease with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(2007).

The veteran's active service medical records dated from 
January 1991 to March 1991 are void of findings, complaints, 
symptoms, or diagnoses attributable to tinnitus.

Service medical records from the National Guard, prior to and 
after the veteran's active service, are also void of 
findings, complaints, symptoms, or diagnoses attributable to 
tinnitus.  While these medical records show that the veteran 
sustained head injuries in June 1980 and January 1991, and 
underwent excision of a basal cell carcinoma from the right 
ear in September 1989, the veteran does not contend nor does 
the competent medical evidence show that any current tinnitus 
is related to a head injury or excision of a carcinoma during 
service in the National Guard.

The veteran was afforded a VA audio examination in June 2004 
and presented with complaints of fluctuating hearing loss and 
tinnitus during the last ten to twelve years.  He claimed 
frequent exposure to military noise while on active duty.  No 
occupational or recreational noise exposure was reported.  He 
specifically complained of constant bilateral tinnitus.  He 
described it as a high intensity, complex noise, more 
pronounced in the right ear.  Audiologic test results 
revealed hearing within normal limits from 500 Hz to 2000 Hz 
with mild bilateral sensorineural hearing loss from 3000 Hz 
to 4000 Hz with normal middle ears function.

Private medical evidence consists of notes dated in September 
2003, which show a diagnosis of bilateral tinnitus and record 
that the veteran was exposed to noise during military 
service; and notes dated in February 2004 which show 
diagnoses of bilateral sensorineural hearing loss and 
tinnitus with audiogram findings consistent with noise 
induced hearing loss.

With the exception of a diagnosis of right ear tinnitus in 
November 1999, VA medical records dated from June 1998 to 
December 2003 are void of findings, complaints, symptoms, or 
diagnoses of tinnitus.

The veteran was afforded a VA ear disease examination in June 
2004 performed by Dr. Castillo.  Upon review of the claims 
file, he opined that there was no evidence of complaints of 
tinnitus after two incidents of head trauma that the veteran 
suffered during his service.  The examiner noted no current 
or past treatment for ear conditions.  Examination of the 
ears showed a normal auricle, external canal, tympanic 
membrane, tympanum, and mastoids.  There was no active ear 
disease present or infections of the middle or inner ear.  
The examiner opined that if the veteran had tinnitus, it was 
not related to his injuries and that he did not complain of 
tinnitus until many years later. 

Pursuant to the Board's remand of July 2006, VA examiner Dr. 
Castillo was asked to opine whether the veteran's tinnitus 
was traumatic in origin and to provide and opinion on the 
connection between any in-service noise exposure and the 
veteran's tinnitus.  In an August 2006 opinion, Dr. Castillo 
referenced the veteran's head injuries in June 1980 and 
September 1989 and opined that in order for trauma to affect 
hearing and cause tinnitus, cranial nerves had to be involved 
and the veteran would have presented symptoms and sequelae in 
the immediate period after the original trauma and not twenty 
three years after the incident in 1980 or fourteen years 
after the incident in 1989.  In addition, the examiner noted 
that the veteran did not have any significant level of 
hearing loss.  However, the examiner did not provide an 
opinion regarding the connection between any in-service noise 
exposure and service.

Pursuant to the Board's remand of July 2007, Dr. Castillo 
performed a second VA ear disease examination in September 
2007 at which time the veteran complained of constant 
bilateral tinnitus, balance problems, and insomnia.  The 
report notes a history of noise exposure from explosives, but 
also notes the absence of trauma to the ears.  Upon 
examination, the auricle, external canal, tympanic membrane, 
tympanum, and mastoids were normal.  No ear disease was 
present.  The examiner indicated that the claims file was 
reviewed and diagnosed tinnitus per the veteran.  The 
examiner opined that the service medical records are silent 
for complaints of tinnitus during service and that tinnitus 
was not related to the veteran's service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the August 2006 and September 2007 VA opinions are the 
most persuasive evidence.  The opinions that the veteran's 
tinnitus was not related to any incident in service because 
there was no evidence of tinnitus found in the service 
medical records or complaints of the same until many years 
after service was made by a VA examiner based upon reviews of 
the claims file, service medical records, private medical 
opinions, and a multiple examinations.
 
The Board has considered the private medical opinions of 
September 2003 and February 2004 which suggest that the 
veteran's bilateral tinnitus is related to noise exposure 
during service.  However, while the opinions have probative 
value, they were not rendered based on a thorough review of 
the entire claim file and are unsupported by the service 
medical records, which are void of evidence of tinnitus in 
service.  In addition, the report of repeated exposure to 
noise in service is not corroborated by objective evidence.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board finds 
that those opinions do not establish that it is at least as 
likely as not that any current tinnitus is related to the 
veteran's service.

The veteran's post-service medical records are negative for 
any diagnosis of tinnitus until many years after separation 
from active service.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, 
while the competent medical evidence shows that the veteran 
has tinnitus by history, the record includes a competent 
medical opinion which finds that tinnitus is not related to 
the veteran's active duty.  In addition, the service medical 
records are void of any findings, symptoms, complaints, or 
diagnoses attributable to tinnitus.  In the absence of 
competent medical evidence linking any current tinnitus to 
service, service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
tinnitus is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current tinnitus  was incurred 
in or aggravated by service, or that any tinnitus manifested 
to a compensable degree within one year following the 
veteran's separation from active service.  Therefore, service 
connection for tinnitus must be denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


